Citation Nr: 0512353	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  94-14 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a fracture of the basilar skull 
with headaches.

2.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the right ulna.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 RO decision which granted service 
connection and assigned a 10 percent disability rating for a 
fracture of the basilar skull with headaches and also granted 
service connection and assigned a noncompensable rating for 
residuals of a fracture of the right ulna.  

In February 1999 and again in November 1999, the Board 
remanded the veteran's claim to the RO for further 
evidentiary development.  In August 2002, the Board again 
ordered further development and the case was sent to the 
Board's Evidence Development Unit (EDU), to undertake the 
requested development.  In October 2003, the Board remanded 
the veteran's claim to the RO for further evidentiary 
development.  The claim has since been returned to the Board 
for appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained. 

2.  Residuals of a fracture of the basilar skull with 
headaches are manifested by subjective complaints of chronic 
headaches without a diagnosis of multi-infarct dementia. 

3.  A fracture of the right ulna is not manifested by any 
objective evidence of residual abnormality, including 
malunion of the ulna with bad alignment, loss of motion, 
muscle or nerve damage, weakness, difficulties with grip or 
pinch, atrophy, or limitation of function, including in the 
arm, forearm, or hand.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of a fracture of the basilar skull with 
headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §4.124a, Diagnostic Code 8045; 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (2004). 

2.  The criteria for an initial compensable rating for 
residuals of a fracture of the right ulna are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.71a, Diagnostic 
Code 5211 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
February 1994 statement of the case, the April 1995, May 
1999, July 1999, September 2001 and October 2004 supplemental 
statement of the case and May 1999, October 2000, February 
2001, November 2002, and March 2004 correspondence from the 
RO, the veteran has been given notice of the evidence 
necessary to substantiate her claims on appeal.

In particular, the Board notes an evidence development letter 
dated in March 2004, in which the veteran was advised of the 
type of evidence necessary to substantiate her claims on 
appeal.  In this letter, the veteran was advised of her and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran, and what evidence should 
be provided by VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.  The Court has since reiterated that delayed 
notice will not ordinarily prejudice a claimant, and that a 
sufficient remedy for inadequate notice was a remand by the 
Board, so that the notice could be provided.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App., April 14, 2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If she submitted additional evidence 
substantiating her claims, she would have received the same 
benefit as if she submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for and the veteran along with her representative 
have been given the opportunity to submit written argument.  

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  The Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry is not to be limited to muscles or nerves.  
These determinations, if feasible, should be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, or 
incoordination.  Id.

Residuals of a Fracture of the Basilar Skull with Headaches

In a private hospital report, revealing an admission date of 
September 1987, it was noted that the veteran presented after 
falling approximately 25 feet from a dry dock platform.  She 
sustained blunt trauma to her head and right arm.  The 
neurological examination was essentially unremarkable.  The 
pertinent diagnosis upon discharge was basilar skull 
fracture.

In June 1989, the veteran presented for a VA neurological 
examination.  She complained of dull headaches over the 
vertex and temporal areas, which occurred two to three times 
a month.  She denied nausea, vomiting, numbness, weakness or 
visual changes associated with the headaches.  The 
neurological examination was essentially unremarkable.  The 
diagnosis was status post basilar skull fracture and post-
traumatic headaches. 

A VA X-ray study of the veteran's skull, performed in 
September 1994, was normal.

During a December 1994 VA examination, the veteran complained 
of recurrent headaches as a result of a fall in 1984.  The 
examiner noted that the veteran suffered a basilar skull 
fracture with residual headaches while she was on active 
duty.

In July 2004, the veteran presented for a VA neurological 
examination.  She complained of constant pain in her neck as 
well as recurrent headaches.  The headaches were occipital, 
pressure like and throbbing at times.  They lasted up to two 
days on the average and occurred three to four times per 
year.  They were associated with occasional nausea, but no 
vomiting, visual loss, photophobia or phonophobia were noted.  
She experienced some lightheadedness, but did not suffer from 
loss of consciousness and she had no history of seizures.  
Upon neurological examination, the veteran was alert, 
cooperative and oriented to time, place and person and showed 
no impairment of speech, memory or thinking.  All cranial 
nerve function was intact.  Her gait and station were normal 
and all muscle groups exhibited normal strength.  Tone and 
coordination were intact and reflexes were symmetric.  The 
diagnoses were closed head injury, no neurological deficit, 
no evidence by radiological examination of a skull fracture, 
history of cervical pain, history of myofascial vascular 
cephalgia associated with cervical pain and history of back 
pain, no neurological disability on exam. 

The RO rated the veteran's service-connected residuals of a 
fracture of the basilar skull with headaches pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8045, which pertains to 
residuals of brain trauma.  Under Diagnostic Code 8045, 
pertaining to brain disease due to trauma, purely neurologic 
disabilities are to be rated under the diagnostic codes 
specifically dealing with such disabilities.  Purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated at 10 percent and no more under Diagnostic Code 9304.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2004).

The veteran is receiving the maximum schedular rating for 
headaches as a subjective manifestation of brain trauma under 
Diagnostic Code 8045.  A higher rating would require 
neurologic symptoms, or a diagnosis of multi-infarct 
dementia.  A higher rating under Diagnostic Code 9304 is not 
warranted as there is no evidence of a diagnosis of multi-
infarct dementia.  Id.

As indicated above, a disability rating in excess of 10 
percent is assigned where the veteran has been diagnosed with 
multi-infarct dementia associated with brain trauma.  In the 
veteran's case, the medical evidence of record, is negative 
for a diagnosis of multi-infarct dementia associated with 
brain trauma.

The Board observes that the veteran has offered purely 
subjective complaints associated with her residuals of a 
fracture of the basilar skull with headaches.  VA 
examinations and treatment records show that the veteran 
suffers from a closed head injury with no neurological 
deficit.  Because there is no evidence of associated 
neurologic disability, a higher evaluation is not warranted 
on that basis.

Having reviewed all of the medical evidence since the grant 
of service connection, the Board must conclude that an 
evaluation in excess of 10 percent is not warranted at any 
time during that period.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  There is nothing associated with 
the claims file that would suggest that the veteran's 
disability has required, or currently requires frequent 
hospitalizations, which would render the regular schedular 
criteria impractical to use.  Similarly, the Board does not 
find that the disability has caused marked interference with 
her employment.  There is no evidence to this effect, and the 
veteran has not made any allegation of such interference.  
Id.

The veteran does not meet any of the criteria for an 
evaluation in excess of 10 percent, nor does her disability 
more closely approximate those criteria.  38 C.F.R. §§ 4.7, 
4.21 (2004).  The Board has considered the doctrine of 
reasonable doubt, but since there is no evidence in support 
of a higher evaluation, finds that the record does not 
provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting a disability rating 
in excess of 10 percent for residuals of a fracture of the 
basilar skull with headaches.  See 38 U.S.C. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990).


Residuals of a Fracture of the Right Ulna

As noted above, a private hospital report, revealing an 
admission date of September 1987, noted that the veteran 
presented after falling from a dry dock platform 
approximately 25 feet and sustained blunt trauma to her head 
and right arm.  The general physical examination was 
essentially unremarkable.  The pertinent diagnosis upon 
discharge was colles fracture of the right wrist.

During a June 1989 VA examination, the veteran presented with 
complaints of residuals of a right arm fracture.  Examination 
showed a minimal angulation deformity at the junction of the 
middle and distal thirds of the right ulna.  There was no 
prominence of the ulnar head distally at the wrist.  Range of 
motion was full in the right upper extremity with supination 
to 90 degrees; pronation to 80 degrees; dorsiflexion and 
palmar flexion of the right wrist to 90 degrees each; ulnar 
deviation to 45 degrees; and radial deviation to 20 degrees.  
Sensation, motor power and strength were all normal.  The 
examiner noted that the veteran was right handed but wrote 
with her left hand so she was somewhat ambidextrous.  The 
diagnosis was a healed fracture of the right ulna with no 
residuals.

In December 1994, the veteran presented for a VA examination.  
Examination of her upper limbs revealed no deformity of the 
right wrist.  Pronation, supination, flexion and extension of 
the digits of both hands was normal as was opposing action of 
the thumb.  The examiner noted that the veteran suffered a 
right ulnar fracture while on active duty.   A December 1994 
VA X-ray study of the veteran's right forearm showed the bony 
structures to be intact with no evidence of a fracture, 
dislocation or bony lesion.

In July 2004, the veteran presented for a VA orthopedic 
examination.  She had no complaints regarding her right arm.  
Upon physical examination, the examiner noted that the 
veteran was right handed.  Examination of her right forearm 
and right wrist was normal and without any deformity or 
swelling.  There was no atrophy or tenderness in the forearm.  
Motor power was 5/5 in the forearm, especially in flexion, 
extension and rotation.  Examination of the right wrist 
revealed no deformity, swelling or tenderness and range of 
motion was full in all directions with no complaints of pain.  
Power was 5/5, and grip and pinching were strong.  No 
neurological deficit was noted in the upper limb.  

The diagnosis was history of fall and injury to the neck, 
skull, jaw and right arm.  The examiner noted that there was 
no evidence of malunion of ulna with bad alignments and there 
was no question of non-union of ulna in the upper or lower 
arm or any false movement.  Additionally, there was no 
evidence of loss of bone substance or marked deformity of the 
ulna.  Furthermore, the examiner did not find any associated 
muscle or nerve damage or evidence of complete or incomplete 
paralysis.  A VA X-ray study of the right forearm and right 
wrist were normal, and there was no evidence of any residual 
or bony or traumatic pathology. 

Under the laws administered by VA, disabilities of the elbow 
and forearm are rated under Diagnostic Codes 5205 through 
5213.  A distinction is made between major and minor 
extremities for rating purposes.  Only one hand is to be 
considered major. 38 C.F.R. § 4.69 (2004).  The veteran is 
right handed, as noted in the July 2004 VA examination.  
Therefore, discussions of the ratings in the Diagnostic Codes 
will refer to those of the major extremity.

The RO rated the veteran's service-connected residuals of a 
fracture of the right ulna pursuant to Diagnostic Code 5211.  
Rating criteria for elbow and forearm pathology provides 
that, Ulna, impairment of: nonunion in upper half, with false 
movement: with loss of bone substance (1 inch (2.5 cms.) or 
more) and marked deformity of the major extremity allows an 
evaluation of 40 percent; nonunion in the upper half with 
false movement and without loss of bone substance or 
deformity, allows an evaluation of 30 percent; nonunion in 
the lower half allows an evaluation of 20 percent; malunion 
with bad alignment, allows an evaluation of 10 percent.  
Diagnostic Code 5211.

The above-mentioned Diagnostic Code does not provide for a 
zero percent evaluation.  However, in every instance where 
the schedule does not so provide, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  In the 
veteran's case, the Board finds that the symptomatology 
manifested by the veteran's fracture of the right ulna is not 
commensurate with a compensable rating under Diagnostic Code 
5211, as the evidence does not show malunion of the ulna, 
with bad alignment.  At the VA examination in July 2004, the 
examiner specifically commented that there was no malunion of 
the ulna with bad alignment.

The Board also has considered whether the veteran may be 
entitled to higher ratings under other potentially applicable 
Diagnostic Codes, including 5206, 5207, and 5213.  

Diagnostic Code 5206 provides for a 10 percent evaluation 
where limitation of flexion in the forearm is at 100 degrees 
and a 20 percent evaluation where flexion is limited to 90 
degrees.  See 38 C.F.R. § 4.71a (2004).  

Under Diagnostic Code 5207, a 10 percent evaluation is 
warranted where extension is limited to 45 degrees, and a 20 
percent evaluation is warranted where the extension is 
limited to 60 degrees.  Id.  While ranges of motion do not 
support an evaluation based solely on limitation of flexion 
of the forearm, they do take into consideration whether the 
veteran exhibits pain on motion.  Further, the normal range 
of elbow flexion is from zero to 145 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (2004).  

In addition, under Diagnostic Code 5213, the veteran is 
entitled to a 10 percent rating when supination is limited to 
30 degrees or less.  When pronation is lost beyond the last 
quarter of the arc, and the hand does not approach full 
pronation, then a 20 percent rating is assigned.  When 
pronation is lost beyond the middle of the arc, then a 30 
percent is assigned for a major elbow.  See 38 U.S.C.A. § 
4.71 (a), Diagnostic Code 5213 (2004).  

On all examinations, the veteran was noted to have full range 
of motion, including supination.  

The Court has held that VA must consider the applicability of 
regulations relating to pain.   Quarles v. Derwinski, 3 Vet. 
App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet. App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  In the present case, there 
is no objective clinical indication, that the veteran has 
additional functional impairment, which would warrant a 
compensable rating.  

On the July 2004 VA examination, the examiner noted that 
range of motion was full in all directions and the veteran 
had no complaints of pain.  Indeed, the veteran reported had 
no complaints on motion testing and had 5 out of 5 strength, 
thus it follows, that she does not have limitation due to 
weakened movement, excess fatigability, or incoordination.  

The veteran does not have any associated arthritis (as 
demonstrated by the X-ray examinations) or any signs of 
painful motion.  Therefore, the minimum compensable rating is 
not warranted on the basis of pain.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991); 38 C.F.R. § 4.59 (2004).

Therefore, there is no basis for providing a higher 
evaluation on the basis of limitation of motion.  DeLuca, 
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5213 (2004).
  
As such, the Board does not find that a higher disability 
evaluation is warranted under Diagnostic Codes 5206, 5207, or 
5213.

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  There is nothing associated with 
the claims file that would suggest that the veteran's 
disability has required, or currently requires frequent 
hospitalizations, which would render the regular schedular 
criteria impractical to use.  Similarly, the Board does not 
find that the disability has caused marked interference with 
her employment.  Id.

As just discussed, the veteran's disability is not manifested 
by any of symptoms needed for a compensable evaluation.  As 
such, it does not more closely approximate the criteria for a 
higher evaluation.  38 C.F.R. § 4.7, 4.21.  The Board has 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
Board is unable to identify a reasonable basis for granting a 
compensable  rating for residuals of a fracture of the right 
ulna at any time since the effective date of service 
connection.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a fracture of the basilar skull with 
headaches is denied.

Entitlement to an initial compensable disability rating for 
residuals of a fracture of the right ulna is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


